DIXON, C.J.,
concurs with additional reasons: Because our order may seem cryptic, I add the following explanation. The rea*711sons given by the court of appeal in denying this application indicate a belief that CCrP 912.1 C requires that the application be accompanied by a complete record of all the evidence. However, the defendant may waive the right to cause the evidence to accompany the application. For a workable plan concerning the transcript when defendant seeks review of a non-appealable criminal case, see Supreme Court Rule 10, § 5(a)(10). Nevertheless, the court of appeal can properly deny writs “on the showing made,” a ruling with which this Court would agree in this case.